Citation Nr: 1016142	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder 
(now claimed as degenerative disc disease).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from February 
1968 to July 1971 and from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening a claim for 
service connection for a back disorder.

In July 2006 the Veteran requested to reschedule a requested 
hearing before RO personnel.  The hearing was rescheduled, 
and he cancelled the hearing in May 2008.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a December 1992 decision, the RO denied entitlement to 
service connection for residuals of a T-12 compression 
fracture.  Although he was properly notified, a timely appeal 
was not submitted, and the decision became final.

3.  Evidence associated with the claims file since the 
December 1992 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disorder or raises a reasonable 
possibility of substantiating a claim for service connection 
for a back disorder.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision that denied the claim for 
service connection for residuals of a T-12 compression 
fracture is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's December 1992 denial 
is new and material, the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  In light of the favorable determination with 
respect to whether new and material evidence has been 
submitted, no further discussion of VCAA compliance is needed 
concerning the issue of whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for a back disorder.  

New and Material Evidence

By way of history, the Board notes that the Veteran first 
filed a claim for service connection for a back disorder in 
July 1976; he contended that it was related to his first 
period of service.  In a July 1976 rating decision, the RO 
denied the claim, noting that service treatment records 
contained no reference to any back problems either by 
diagnosis or by complaint.  He was notified of the decision 
in a separate letter dated in July 1976, a timely appeal was 
not submitted, and the decision became final.

In a December 1992 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of a T-
12 compression fracture that was the result of a 1989 motor 
vehicle accident between his two periods of active service.  
It was noted that there was no indication that his back 
disorder had been aggravated beyond the normal progression 
during his second period of active duty service.

Evidence of record at the time of that decision included 
service treatment records from both periods of service, 
private and VA treatment records, and a VA examination report 
dated in December 1991.  

The Veteran attempted to reopen his claim for service 
connection for a back disorder in June 2002.  This appeal 
arises from the RO's June 2004 decision that denied reopening 
the claim for service connection for a back disorder.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the December 1992 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the December 1992 RO 
decision includes statements from the Veteran and his 
representative, lay statements from family members and a 
friend, service personnel records, private treatment records 
dated from March 2000 to May 2004, VA treatment records dated 
from July 2002 to May 2006, and fee-basis VA spine 
examination reports dated in January 2006 and August 2006.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for a low back disorder was predicated on 
a lack of evidence showing that a back disorder caused by a 
1989 motor vehicle accident was aggravated during the 
Veteran's second period of active service.  In a fee-basis 
spine examination report dated in August 2006, the examiner 
opined that the current back disorder (mild degenerative 
arthritis, lumbar spine, with old, mild compression fracture 
at T-12, currently asymptomatic, and lumbar spondylosis) was 
likely aggravated by the second period of service.  This 
information is material in that it addresses the basis for 
the previous denial, namely medical evidence addressing 
whether a current back disorder was aggravated by military 
service.  Thus, the claim must be reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder; to this extent, the appeal is allowed.





REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Board finds that the claim must be remanded for an 
additional VA or fee-basis spine examination because a review 
of the August 2006 fee-basis spine examination report and 
opinion reveals that it was inadequate.  In the examination 
report, the physician noted that he had been provided only 
selected treatment records, which did not include any service 
treatment records.  In addition, while the examiner opined 
that the Veteran's back disorder was aggravated by service, 
apparently based on his review of post-service treatment 
records, he stated that he could not determine the degree of 
aggravation without resorting to mere speculation.   

The Veteran should be scheduled for an additional VA or fee-
basis spine examination to evaluate the current nature and 
etiology of his claimed back disorder.  The entire claims 
folder must be made available to the examining physician so 
that he or she has a sound basis upon which to opine whether 
the Veteran's back disorder was aggravated by his second 
period of service and to allow the examiner to use his or her 
medical judgment to determine what degree of aggravation, if 
any, resulted from the second period of service.

Prior to the requested examination, the AMC/RO should request 
any private or VA treatment records for a back disorder dated 
from May 2006 to the present time.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his back disorder.  Of 
particular interest are any VA or private 
treatment records from May 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA spine examination to 
determine the current nature and etiology 
of his thoracolumbar spine disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
entire claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this thorough 
record review took place must be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Spine Examination, revised 
on April 20, 2009. 

Following a review of the claims folder, 
including service treatment records, and an 
examination of the Veteran, the examiner is 
requested to list all diagnosed 
thoracolumbar spine disorders.  

In addition, the examiner should provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that a spine disorder 
caused by a 1989 motor vehicle accident was 
aggravated during the Veteran's second 
period of military service.  The examiner 
is also requested to use his or her medical 
judgment to describe the degree of 
aggravation, if any, caused by service.  
The opinions should be provided based on 
the results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA or fee-basis examination 
without good cause shown may have adverse 
effects on his claim.  The AMC/RO should 
ensure that the examiner adequately 
addresses the questions asked before 
returning the claims folder to the Board.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


